UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1434


BURTON A. GELLMAN; THE GELLMAN CORPORATION,

                  Plaintiffs – Appellants,

             v.

CINCINNATI INSURANCE COMPANY,

                  Defendant – Appellee,

             v.

HARRISON S. JONES; RESTORATION ASSOCIATES, INCORPORATED,

                  Movants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:04-cv-00234-GCM)


Submitted:    November 18, 2009           Decided:   December 17, 2009


Before WILKINSON, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Farley, Christopher A. Hicks, KATTEN MUCHIN &
ROSENMAN, LLP, Charlotte, North Carolina, for Appellants.
Andrew A. Vanore, III, R. Scott Brown, BROWN, CRUMP, VANORE &
TIERNEY, L.L.P., Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Plaintiffs appeal the district court’s order entering

judgment in Plaintiffs’ action against Defendant and declaring

repair costs to be the proper measure of covered loss owed to

Plaintiffs by Defendant.          We have reviewed the record and find

no   reversible   error.         Accordingly,     we    affirm     the    district

court’s judgment.     See Gellman v. The Cincinnati Ins. Co., No.

3:04-cv-00234-GCM (W.D.N.C. Mar. 17, 2009).                  We dispense with

oral   argument   because       the    facts   and   legal      contentions      are

adequately    presented    in    the    materials      before    the     court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         3